 

Case 4:20-cv-01115 Document 444 Filed on 11/16/20 in TXSD Uhiegssthte’s Zourts
Southern District of Texas -

FILED
United States Court of Appeals November 16, 2020
FIFTH CIRCUIT
OFFICE OF THE CLERK David J. Bradley, Clerk of Court
LYLE W. CAYCE TEL. 504-310-7700

CLERK 600 S. MAESTRI PLACE,
. Suite 115
NEW ORLEANS, LA 70130

November 16, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 20-20525 Laddy Valentine, et al v. Bryan Collier, et —
al
USDC No. 4:20-CV-1115

Enclosed is an order entered in this case.

The court has considered the motion of Richard Elvin King, Laddy
Curtis Valentine to view non-public and/or sealed material in the
record on appeal. Unless the court granted access to one or more
specific documents ONLY, it is ordered, counsel for Richard Elvin
King, Laddy Curtis Valentine may obtain all ex parte documents
filed on behalf of Richard Elvin King, Laddy Curtis Valentine, and _
all other non ex parte documents in the record. The non-public
and/or sealed materials from the record are for. your review ONLY.
The integrity of the sealed documents is your responsibility, and
if provided in original paper, return to the district court as.
soon as it has served your purpose.

Sincerely,
LYLE W. CAYCE, Clerk

By: |
Christina A. Gardner, Deputy Clerk
504-310-7684

  

 

Mr. David J. Bradley

Mr. Brandon W. Duke

Mr. Jeff S. Edwards

Mr. Matthew Hamilton Frederick
Mr. Basheer Youssef Ghorayeb
Mr. Robert L. Green

Mr. Kyle Douglas Hawkins

Ms. Corinne Stone Hockman

Mr. John R. Keville

Ms. Denise U. Scofield
 

 

 

Case 4:20-cv-01115 Document 444 Filed on 11/16/20 in TXSD_ Page 2 of 2

Gnited States Court of Appeals
for the fifth Circuit

No. 20-20525

LADDY CURTIS VALENTINE; RICHARD ELVIN KING,
Plaintiffs —Appellees,
veETSUS

BRYAN COLLIER; ROBERT HERRERA; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, .

Defendants—Appellants.

 

Appeal from the United States District Court
- for the Southern District of Texas
USDC No. 4:20-CV-1115

 

ORDER:

IT IS ORDERED that Appellees’ unopposed motion to view and
obtain all sealed portions of the record is GRANTED.

LYLE W. CAYCE, CLERK
United States Court of Appeals
for the Fifth Circuit

/s/ Lyle W. Cayce
ENTERED AT THE DIRECTION OF THE COURT
